DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) for failure to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

Claims 1-9 contain what appear to be figure label numbers. While applicant’s intent is clear to examiner, the labels must nevertheless be removed or explained. Correction or clarification is required. 

Remarks
There is no current art rejection against the claims. There are numerous simulation systems that simulate a thorax, ranging from surgical trainers (Sakezles et al. (US 2017/0011655) – paragraph 0044) to CPR trainers (Clash (US 2010/0021876) – paragraph 0053) to general medical training systems (Eggert et al. (US 2008/0131855) – paragraph 0012, Adams (US 2009/0017431) paragraph 0009). However, what the prior art does not teach or suggest, is applicant’s claimed structure, comprising in particular the CO2 as configured.   

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715